Citation Nr: 0332258	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant's spouse served in the New Philippine Scouts 
from May 16, 1946, to December 29, 1948.  He died in February 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Manila, 
the Republic of the Philippines.  

In that determination, the RO denied service connection for 
the cause of the veteran's death, legal entitlement to 
accrued benefits, and basic eligibility for nonservice-
connected death pension benefits.  The appellant perfected an 
appeal as to the latter issue only.


FINDING OF FACT

The service department has certified that the appellant's 
spouse served in the New Philippine Scouts from May 16, 1946, 
to December 29, 1948.


CONCLUSION OF LAW

The service of the appellant's spouse in the New Philippine 
Scouts from May 16, 1946, to December 29, 1948, does not 
satisfy the requisite service requirements to entitle her to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.203 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

As a preliminary matter, the Board finds that the 
notification and duty to assist requirements set forth in the 
VCAA have been satisfied.  

In an October 2001 letter, VA satisfied its duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additional notification was provided to the appellant in a 
February 2002 letter, as well as the August 2002 Statement of 
the Case.

The Board acknowledges that the October 2001 VCAA letter 
provided only 60 days for the appellant to respond, although 
it also pointed out that any evidence received within one 
year could result in benefits being awarded back to the date 
of claim.  It is noted that the appellant continued to submit 
evidence and argument beyond the 60-day period, and this 
information was duly considered by the RO.  Thus, it is clear 
that the appellant was not prejudiced as a result of this 
notice.  Cf. Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the record indicates that VA has conducted appropriate 
evidentiary development in this case by contacting the 
service department to verify the service of the appellant's 
husband.  Given the facts in this case and the nature of the 
issue on appeal, it is clear that additional development is 
not necessary.  For all the foregoing reasons, the Board 
finds that VA has fulfilled its duties to the appellant under 
the VCAA.

II.  Law and Regulations

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be basically eligible 
for VA nonservice-connected death pension benefits.  38 
U.S.C.A. § 1541 (West 2002).  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 
3.8(c),(d) (2003).

Likewise, service in the New Philippine Scouts under section 
14 of Public Law 190, 79th Congress (the "Armed Forces 
Voluntary Recruitment Act of 1945"), shall not be deemed to 
have been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability or 
death; and dependency or indemnity compensation for service-
connected death.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
authority of Public Law 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. No. 190.  
38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. § 3.8 (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2003).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2003).

III.  Analysis

In this case, the appellant has submitted various pieces of 
evidence, including a copy of a U.S. Army Certification of 
Military Service, as well as a copy of what appears to be a 
WD AGO Form 53-55.  These documents indicate that her spouse 
served as a recruit in the Philippine Scouts from May 16, 
1946, to December 29, 1948.

Upon receipt of this evidence, the RO requested certification 
of the dates of service of the appellant's spouse from the 
service department.  In September 2001, the service 
department verified that the appellant's spouse served in the 
New Philippine Scouts from May 16, 1946, to December 29, 
1948.  The appellant has not disputed these findings or 
indicated that her spouse had military service at any other 
time.  

As set forth above, the law specifically excludes such 
service for purposes of entitlement to VA nonservice-
connected disability pension benefits.  See Laruan v. 
Principi, 4 Vet. App. 100 (1993).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be granted.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.

In reaching this decision, the Board has carefully considered 
the contentions of the appellant set forth in her October 
2002 substantive appeal.  Specifically, the appellant argues 
that she is entitled to VA nonservice-connected death pension 
benefits under the provisions of the "Filipino Equity Bill 
under H.R. 491."  In that regard, the Board notes that on 
February 27, 2001, a bill was introduced in the U.S. House of 
Representatives in 2001, H.R. 491 (The Filipino Veterans 
Equity Act), to amend title 38 of the United States Code to 
deem certain service in the organized military forces of the 
Government of the Commonwealth of the Philippines and the 
Philippine Scouts to have been "active service" for 
purposes of eligibility for VA benefits.  See 147 Cong. Rec. 
E134-35 (February 7, 2001).

As this proposed legislation has neither been enacted nor 
signed into law, however, it cannot yet serve as a basis upon 
which to grant the benefit sought by the appellant.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2003); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991) (all providing 
that the Board is bound by applicable statutes, regulations 
of the Department, and precedent opinions of the VA General 
Counsel, as well as precedent opinions of courts of competent 
jurisdiction).  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



